Financial Supplement For the Fourth Quarter of Fiscal Year 2010 ending April 2, 2010 PSS World Medical, Inc. As of April 2, 2010 Current Fiscal Year (in thousands, except per share data) Fiscal 2010 Q1 Q2 Q3 Q4 YTD Net sales $ Cost of goods sold Gross profit General & administrative expenses Selling expenses Income from operations Interest expense Interest & investment income 95 30 Other income Income from ops before income taxes Provision for income taxes Net income $ Earnings per share - basic: Net income $ Earnings per share - Diluted: Net income $ WASO - Basic WASO - Diluted Net sales by segment: Physician Business $ Elder Care Business Corporate Shared Services $ Billing days: 64 68 61 65 Net sales per billing day: Physician Business $ Elder Care Business Corporate Shared Services 14 7 7 10 9 $ Numbers may not foot due to rounding differences PSS World Medical, Inc. As of April 2, 2010 (in thousands, except per share data) Fiscal 2007 Fiscal 2008 Fiscal 2009 Q1 Q2 Q3 Q4 Total Q1 Q2 Q3 Q4 Total Q1 Q2 Q3 Q4 Total Net sales $ 413,135 $ 427,059 $ 458,421 $ 443,024 $ 1,741,639 $ 438,910 $ 457,930 $ 465,208 $ 493,744 $ 1,855,791 $ 472,215 $ 491,603 $ 519,145 $ 469,728 $ 1,952,691 Cost of goods sold Gross profit General and administrative expenses Selling expenses Income from operations Interest expense Interest and investment income 98 26 23 Other income Income from ops before income taxes Provision for income taxes Income from continuing operations Net income $ 10,137 $ 11,951 $ 10,282 $ 14,777 $ 47,146 $ 7,792 $ 13,578 $ 13,249 $ 18,515 $ 53,133 $ 9,372 $ 12,363 $ 15,989 $ 13,763 $ 51,486 Earnings per share - Basic: Income from continuing operations $ 0.15 $ 0.18 $ 0.15 $ 0.22 $ 0.70 $ 0.12 $ 0.21 $ 0.21 $ 0.30 $ 0.82 $ 0.15 $ 0.21 $ 0.27 $ 0.23 $ 0.86 Net income $ 0.15 $ 0.18 $ 0.15 $ 0.22 $ 0.70 $ 0.12 $ 0.21 $ 0.21 $ 0.30 $ 0.82 $ 0.15 $ 0.21 $ 0.27 $ 0.23 $ 0.86 Earnings per share - Diluted: Income from continuing operations $ 0.15 $ 0.17 $ 0.15 $ 0.21 $ 0.68 $ 0.11 $ 0.20 $ 0.20 $ 0.29 $ 0.80 $ 0.15 $ 0.20 $ 0.27 $ 0.23 $ 0.85 Net income $ 0.15 $ 0.17 $ 0.15 $ 0.21 $ 0.68 $ 0.11 $ 0.20 $ 0.20 $ 0.29 $ 0.80 $ 0.15 $ 0.20 $ 0.27 $ 0.23 $ 0.85 WASO - Basic WASO - Diluted Net Sales by Segment: Physician Business $ 284,438 $ 300,813 $ 329,159 $ 313,109 $ 1,227,520 $ 306,245 $ 320,171 $ 326,520 $ 355,749 $ 1,308,685 $ 331,386 $ 341,761 $ 357,269 $ 326,966 $ 1,357,382 Elder Care Business Corporate Shared Services - 2 19 $ 413,135 $ 427,059 $ 458,421 $ 443,024 $ 1,741,639 $ 438,910 $ 457,930 $ 465,208 $ 493,744 $ 1,855,791 $ 472,215 $ 491,603 $ 519,145 $ 469,728 $ 1,952,691 Billing Days: 64 63 62 64 64 63 62 64 64 63 66 60 Net Sales Per Billing Day: Physician Business $ 4,444 $ 4,775 $ 5,309 $ 4,892 $ 4,852 $ 4,785 $ 5,082 $ 5,266 $ 5,559 $ 5,173 $ 5,178 $ 5,425 $ 5,413 $ 5,449 $ 5,365 Elder Care Business Corporate Shared Services - 7 6 - - 3 $ 6,455 $ 6,779 $ 7,394 $ 6,922 $ 6,884 $ 6,858 $ 7,269 $ 7,503 $ 7,715 $ 7,335 $ 7,378 $ 7,803 $ 7,866 $ 7,829 $ 7,718 Numbers may not foot due to rounding differences PSS World Medical, Inc. As of April 2, 2010 SelectTM Net Sales (in thousands) Fiscal 2006 Fiscal 2007 Fiscal 2008 Fiscal 2009 Fiscal 2010 Consolidated Select Sales Numbers may not foot due to rounding differences PSS World Medical, Inc. Segment Information As of April 2, 2010 (in thousands) Three Months Ended Twelve Months Ended 4/2/2010 3/27/2009 4/2/2010 3/27/2009 NET SALES: Physician Business Elder Care Business Corporate Shared Services 19 Total net sales BILLING DAYS: 65 60 NET SALES PER BILLING DAY: Physician Business Elder Care Business Corporate Shared Services 10 - 9 3 Total net sales per billing day INCOME FROM OPERATIONS: Physician Business Elder Care Business Corporate Shared Services Total income from operations DEPRECIATION: Physician Business Elder Care Business Corporate Shared Services Total depreciation AMORTIZATION OF INTANGIBLE AND OTHER ASSETS: Physician Business Elder Care Business Corporate Shared Services Total amortization of intangible and other assets PROVISION FOR DOUBTFUL ACCOUNTS: Physician Business 56 Elder Care Business Total provision for doubtful accounts INTEREST EXPENSE: Total interest expense INTEREST AND INVESTMENT INCOME: Elder Care Business 3 12 70 46 Corporate Shared Services 28 Total interest and investment income 30 PROVISION (BENEFIT) FOR INCOME TAXES: Physician Business Elder Care Business Corporate Shared Services Total provision for income taxes Numbers may not foot due to rounding differences PSS World Medical, Inc. Current Fiscal Year Balance Sheet (in thousands) Consolidated As of ASSETS 6/26/09 10/2/09 1/1/10 4/2/10 Cash $ Accounts receivable, net Inventory, net Deferred tax assets, net Prepaid expenses and other Total current assets Property and equipment, net Goodwill Intangibles, net Other long-term assets Total long-term assets Total assets $ LIABILITIES & EQUITY Accounts payable $ Accrued expenses Revolving line of credit and current portion of long term debt Other current liabilities Total current liabilities Long-term debt Other non-current liabilities Total long-term liabilities Total liabilities Total equity Total liabilities & equity $ Numbers may not foot due to rounding differences PSS World Medical, Inc. Balance Sheet Trend (in thousands) Consolidated Fiscal 2007 Fiscal 2008 Fiscal 2009 ASSETS Jun-06 Sep-06 Dec-06 Mar-07 Jun-07 Sep-07 Dec-07 Mar-08 Jun-08 Sep-08 Dec-08 Mar-09 Cash Investment in available for sale securities - Accounts receivable, net Inventory, net Deferred tax assets - - Other current assets Total current assets Property and equipment, net Goodwill Intangibles, net Investment in available for sale securities - Other long-term assets Total long-term assets Total assets Fiscal 2007 Fiscal 2008 Fiscal 2009 LIABILITIES & EQUITY Jun-06 Sep-06 Dec-06 Mar-07 Jun-07 Sep-07 Dec-07 Mar-08 Jun-08 Sep-08 Dec-08 Mar-09 Accounts payable Accrued expenses Current maturities of long-term debt Deferred tax liabilities, current - Other current liabilities Total current liabilities Long-term debt Other long-term liabilities Total long-term liabilities Total liabilities Total equity Total liabilities & equity Numbers may not foot due to rounding differences PSS World Medical, Inc. Unaudited Operating Highlights Current Fiscal Year (in millions) Three Months Ended Twelve Months Ended Apr. 2, 2010 Mar. 27, 2009 Apr. 2, 2010 Mar. 27, 2009 Net sales: Physician Business $ 344.0 $ 327.0 $ 1,437.8 $ 1,357.4 Elder Care Business Corporate Shared Services - Total net sales $ 496.9 $ 469.7 $ 2,055.2 $ 1,952.7 Income from operations: Physician Business $ 30.5 $ 29.3 $ 137.3 $ 109.8 Elder Care Business Corporate Shared Services Total income from operations $ 28.7 $ 26.8 $ 121.0 $ 100.9 EBITDA (a) $ 36.9 $ 33.9 $ 154.1 $ 129.1 Income from operations, as a percentage of net sales 5.8% 5.7% 5.9% 5.2% Consolidated Return on Committed Capital ("ROCC") (b) 30.7% 28.6% 33.5% 27.6% Billing Days 65 60 Net Sales Per Billing Day (in thousands): Physician Business $ 5,293 $ 5,449 $ 5,573 $ 5,365 Elder Care Business Corporate Shared Services 10 - 9 3 Total Net Sales Per Billing Day $ 7,644 $ 7,829 $ 7,966 $ 7,718 Net Sales Per Billing Day Growth Rate: Physician Business -2.9% 3.9% Elder Care Business -1.6% 1.4% Total Net Sales Per Billing Day Growth Rate -2.4% 3.2% Annualized Apr. 2, 2010 Mar. 27, 2009 DSO (c) Physician Business Elder Care Business DOH (d) Physician Business Elder Care Business DIP (e) Physician Business Elder Care Business Cash Conversion Days (f) Physician Business Elder Care Business As of Apr. 2, 2010 Mar. 27, 2009 Operational working capital (g) $ 322.8 $ 310.7 Net debt: Bank debt $ - $ 50.0 Other debt $ 1.7 $ 2.7 Convertible senior notes $ 187.1 $ 179.2 Less: Cash and cash equivalents $ (52.8) $ (82.0) Net debt $ 136.1 $ 149.9 Numbers may not foot due to rounding differences PSS WORLD MEDICAL, INC. Non GAAP Reconciliations Net income impact of swine flu related product sales (in millions, except per share data) Three Months Ended Twelve Months Ended Apr. 2, 2010 Diluted EPS Apr. 2, 2010 Diluted EPS Net income Less: Impact on pre-tax income from swine flu related product sales - Tax impact on swine flu related product sales - Net income adjusted for swine flu related product sales Net income impact of sale of securities (in millions, except per share data) Three Months Ended Twelve Months Ended Apr. 2, 2010 Diluted EPS Apr. 2, 2010 Diluted EPS Net income Less: Gain on sale of securities - Tax impact on sales of securities - Net income adjusted for the sale of securities Diluted EPS impact offive additional selling days Twelve Months Ended Apr. 2, 2010 Diluted EPS Less: Impact of additional selling days Diluted EPS adjusted for additional selling days(1) The diluted EPS impact of additional selling days equates to $0.022 and would adjust actual diluted EPS to $1.15 upon rounding. The tax impact of the additional selling days is $0.014. Numbers may not foot due to rounding differences PSS WORLD MEDICAL, INC. Non GAAP Reconciliations Net income impact of additional long-term incentive compensation above planned expectations (in millions, except per share data) Twelve Months Ended Apr. 2, Diluted EPS Net income Add back: Impact on pre-tax income from additional cash based long-term incentive compensation above planned expectations Add back: Impact on pre-tax income from additional stock based long-term incentive compensation above planned expectations Tax impact on additional long-term incentive compensation above planned expectations Net income adjusted for additional long-term incentive compensation above planned expectations Net income impact of ASC 470-20 (Formerly FSP APB 14-1) (in millions, except per share data) Three Months Ended Three Months Ended Apr. 2, Diluted EPS Mar. 27, Diluted EPS Net Income Add Back: Impact of ASC 470-20 Tax impact on ASC 470-20 Net income adjusted for the impact of ACS 470-20 Twelve Months Ended Twelve Months Ended Apr. 2, Diluted EPS Mar. 27, Diluted EPS Net Income Add Back: Impact of ASC 470-20 Tax impact on ASC 470-20 Net income adjusted for the impact of ACS 470-20 Numbers may not foot due to rounding differences PSS World Medical, Inc. Selling Days Calendar FY09-FY11 FY2009 FY2010 FY2011 Closing Selling Closing Selling Closing Selling Date Days Date Days Date Days Notes Apr 25-Apr 20 24-Apr 20 30-Apr 20 A May 30-May 24 29-May 24 28-May 20 A Jun 27-Jun 20 26-Jun 20 2-Jul 24 B Q1 64 64 64 Jul 25-Jul 19 31-Jul 24 30-Jul 19 A Aug 29-Aug 25 28-Aug 20 27-Aug 20 A Sep 26-Sep 19 2-Oct 24 1-Oct 24 B Q2 63 68 63 Oct 31-Oct 25 30-Oct 20 29-Oct 20 A Nov 28-Nov 18 27-Nov 18 26-Nov 18 A Dec 2-Jan 23 1-Jan 23 31-Dec 23 B Q3 66 61 61 Jan 30-Jan 20 29-Jan 20 28-Jan 20 A Feb 27-Feb 20 26-Feb 20 25-Feb 20 A Mar 27-Mar 20 2-Apr 25 1-Apr 25 B Q4 60 65 65 Total A Closing date is the last Friday of the month (for non-quarter end months). B "Selling Days" defines closing date as the Friday closest to month end based on business days only (for quarter end months only). PSS World Medical, Inc. EBITDA Calculation Current Fiscal Year (in thousands) Fiscal 2010 Q1 Q2 Q3 Q4 YTD Net Income $ Plus: Interest expense Less: Interest and investment income Plus: Provision for income taxes Plus: Depreciation Plus: Amortization of intangible assets EBITDA $ Numbers may not foot due to rounding differences PSS World Medical, Inc. EBITDA Calculation (in thousands) Fiscal 2007 Fiscal 2008 Fiscal 2009 Q1 Q2 Q3 Q4 Total FY Q1 Q2 Q3 Q4 Total FY Q1 Q2 Q3 Q4 Total FY Net income $ 10,139 $ 11,951 $ 10,282 $ 14,777 $ 47,148 $ 7,792 $ 13,578 $ 13,249 $ 18,515 $ 53,133 $ 9,372 $ 12,363 $ 15,989 $ 13,763 $ 51,486 Plus: Interest expense Less: Interest and investment income Plus: Provision for income taxes Plus: Depreciation Plus: Amortization of intangible assets EBITDA $ 24,786 $ 27,632 $ 24,070 $ 30,613 $ 107,101 $ 21,128 $ 31,172 $ 30,983 $ 40,697 $ 123,980 $ 24,813 $ 31,390 $ 38,973 $ 33,886 $ 129,062 Numbers may not foot due to rounding differences PSS World Medical, Inc. Return on Committed Capital (ROCC) Current Fiscal Year (in thousands) Consolidated Fiscal 2010 Q1 Q2 Q3 Q4 FY 2010 Quarterly Average Committed Capital (1) $ Annual Average Committed Capital $ Committed Capital - Current Quarter Committed Capital - Previous Quarter Committed Capital - Previous Year End Return on Committed Capital - Quarterly (2) 28.4% 42.5% 33.9% 30.7% Return on Committed Capital - Annual 33.5% Return: Net income Add: Provision for income taxes Interest expense Amortization Interest and investment income $ Committed Capital: Total assets $ Less assets excluded: Cash Goodwill and intangibles, net Total liabilities Plus liabilities excluded: Current debt Long-term debt $ Quarterly Average Committed Capital equals the sum of the committed capital of the most recent two quarters, divided by two. Return on Committed Capital equals Return divided by Committed Capital. Quarterly calculations are annualized. Numbers may not foot due to rounding differences PSS World Medical, Inc. Return on Committed Capital (ROCC) (in thousands) Consolidated Fiscal 2007 Fiscal 2008 Fiscal 2009 Q1 Q2 Q3 Q4 Total FY Q1 Q2 Q3 Q4 Total FY Q1 Q2 Q3 Q4 Total FY Quarterly Average Committed Capital (1) Annual Average Committed Capital (2) Committed Capital - Current Quarter Committed Capital - Previous Quarter Committed Capital - Current Year End Committed Capital - Previous Year End Return on Committed Capital - Quarterly (3) 24.9% 28.0% 24.3% 31.5% 26.9% 18.3% 27.4% 26.2% 35.8% 28.3% 20.5% 27.8% 34.3% 28.6% 27.6% Return on Committed Capital - Annual Return: Income from continuing operations before extraordinary loss Add: Provision for income taxes Interest expense Amortization Interest and investment income Committed Capital: Total assets Less assets excluded: Cash Goodwill and intangibles, net DTA from sale of imaging business Total liabilities Plus liabilities excluded: Current debt Long-term debt Quarterly Average Committed Capital equals the sum of the committed capital of the most recent two quarters, divided by two. Annual Average Committed Capital equals the sum of the committed capital of the most recent two year ends, divided by two. Return on Committed Capital equals return divided by committed capital. Quarterly calculations are annualized. Numbers may not foot due to rounding differences PSS WORLD MEDICAL, INC. Footnotes (a) EBITDA represents net income plus provision for income taxes, interest expense, depreciation, and amortization of intangible assets, less interest and investment income. Management review EBITDA when evaluating and comparing the performance of each operating segment on a quarterly basis. Management believes EBITDA is an important measure of liquidity. (b) ROCC equals return divided by average committed capital. Return is annualized for quarterly and year to date calculations. Management review ROCC when evaluating and comparing the performance of each operating segment on a quarterly basis. Management believes ROCC is an important measure of profitability and return. (c) DSO is average accounts receivable divided by average daily net sales. Average accounts receivable is the sum of accounts receivable, net of the allowance for doubtful accounts, at the beginning and end of the most recent four quarters divided by five. Average daily net sales are net sales for the most recent four quarters divided by 360. (d) DOH is average inventory divided by average daily cost of goods sold (“COGS”). Average inventory is the sum of inventory at the beginning and end of the most recent four quarters divided by five. Average daily COGS is quarterly COGS for the most recent four quarters divided by 360. (e) DIP is average accounts payable divided by average daily COGS. Average accounts payable is the sum of accounts payable at the beginning and end of the most recent four quarters divided by five. (f) Cash Conversion Days is the sum of DSO and DOH less DIP. (g) Operational working capital equals accounts receivable plus inventory minus accounts payable. (h) “Swine flu related product sales” represents increased sales in influenza test kits, surgical masks, medical gloves, hand sanitizers and other products related to the swine flu pandemic.
